Citation Nr: 9934496	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-46 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from November 1990 to August 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Competent evidence of a nexus between bronchial asthma and 
service is not of record.


CONCLUSION OF LAW

The claim for service connection for bronchial asthma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The appellant has not claimed that bronchial asthma arose 
under a combat situation.  Thus, entitlement to application 
of 38 U.S.C.A. § 1154(b) is not warranted.  

Service medical records reveal that at entrance and 
separation the appellant's respiratory system was normal.  
The appellant did not complain of and was not seen for 
respiratory problems or bronchial asthma while on active 
service.  

Post service VA Medical Center (VAMC) records disclose that 
the appellant was first seen for bronchial asthma in 
September 1994.  In October 1994, he reported that he had 
been well until approximately one year earlier when he noted 
wheezing.  The VAMC outpatient treatment records show that 
the appellant had pulmonary / chest appointments from October 
1994 to April 1996.  The treating physicians did not indicate 
the etiology of the bronchial asthma or provide a nexus 
between the bronchial asthma and service.  

At the December 1995 VA examination pulmonary studies showed 
positive methacholine test.  It was reported that according 
to the appellant, since his return from the Gulf he had had 
classic bronchial asthma.  Clinical findings showed late 
expiratory wheezes.  The diagnosis was bronchial asthma.  The 
examiner did not indicate the etiology of the bronchial 
asthma or provide a nexus between the bronchial asthma and 
service.  

The claim for service connection for bronchial asthma is not 
well grounded.  No medical professional has provided a nexus 
between the appellant's current bronchial asthma and service.  
Bronchial asthma was first diagnosed years after separation.  

The Board is aware that the 1995 VA examiner recorded the 
veteran's report of complaints since service.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet.App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, the 
recording of history in 1995 (which changed from the 1994 
recorded history) is no more than a transcription and does 
not constitute competent medical evidence or establish a well 
grounded claim.

The appellant has not brought forth evidence of a 
relationship between bronchial asthma and service.  Thus, the 
appellant has failed to submit competent medical evidence of 
a nexus between bronchial asthma and a disease or injury in 
service and therefore, the claim is not well grounded.  See 
Caluza, supra.  Although the appellant stated that he 
believes that his problem is related to service, he is a lay 
person and his opinion is not competent.  See Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494.  The appellant's 
own unsupported opinion does not give rise to a well-grounded 
claim.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that his bronchial asthma was due to 
service there is no competent evidence that a disease or 
injury incurred or aggravated in service caused the 
appellant's bronchial asthma.  Accordingly, the appellant's 
claim for service connection for bronchial asthma is denied.  

At this time, there is no competent evidence that the 
appellant's bronchial asthma is attributable to service.  
Furthermore, there is no competent evidence that the 
appellant's bronchial asthma was manifest during service.  
Based on the evidence of record the claim for service 
connection for bronchial asthma is not well grounded.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
August 1996.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at the RO level.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under § 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  


ORDER

Service connection for bronchial asthma is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

